—Determination of respondent Police Commissioner, dated April 2, 2001, finding that petitioner communications technician failed to comply with his supervisor’s order to work an emergency overtime midnight tour and was absent without leave for that tour, and suspending petitioner for nine days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered March 6, 2002), dismissed, with costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181 [1978]) supports respondent’s findings that a significant staff shortage at a time of potential civil unrest created an emergency necessitating involuntary overtime in order for the “911” system to function properly, and that supervisory personnel were too busy attempting to staff the midnight tour to prepare a written overtime order before the tour began. The penalty imposed does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.